     Case 2:20-cv-00995-RFB-DJA Document 14 Filed 07/02/20 Page 1 of 2



     Dana Howell, NV Bar No. 11607
 1
     Kelly Kichline, NV Bar No. 10642
 2   MGM RESORTS INTERNATIONAL
     6385 S. Rainbow Blvd., Suite 500
 3   Las Vegas, NV 89118
     Telephone: (702) 692- 1937
 4   Telephone: (702) 692- 5651
     Fax No.: (702) 669-4501
 5
     Email: dhowell@mgmresorts.com
 6           kkichline@mgmresorts.com

 7 Attorneys for Defendants,
   Bellagio, LLC and MGM Resorts International
 8
                            THE UNITED STATES DISTRICT COURT
 9

10                                  FOR THE DISTRICT OF NEVADA

11
     BRENDAN TANKERSLEY,                                  CASE NO.: 2:20-cv-00995-RFB-DJA
12
                       Plaintiff,
13                                                        STIPULATION AND ORDER TO
     vs.                                                  EXTEND TIME FOR DEFENDANTS TO
14                                                        FILE RESPONSIVE PLEADINGS IN
     MGM RESORTS INTERNATIONAL, a                         RESPONSE TO PLAINTIFF’S
15                                                        COMPLAINT
     Foreign Corporation; and, BELLAGIO, LLC, a
16   Domestic Corporation.
                                                          (Second Request)
17                         Defendants.
18
            IT IS HEREBY STIPULATED by and between the parties hereto through their respective
19
     counsel that Defendants MGM Resorts International and Bellagio, LLC (collectively,
20
     “Defendants”), may have additional time within which to submit their responsive pleadings in
21

22   response to Plaintiff’s Complaint (ECF No. 1, Exhibit A), which are currently due on July 3, 2020,

23   for an additional seven days, up to and including Friday, July 10, 2020.

24          Previously, the parties stipulated to, and this Court Granted, an extension of time permitting
25   Defendants an initial extension of 30 days (from June 3, 2020 until July 3, 2020) to file their
26
     responsive pleadings (ECF No. 10).
27
     ///
28
                                                      1
     Case 2:20-cv-00995-RFB-DJA Document 14 Filed 07/02/20 Page 2 of 2



              This is the second stipulation for an extension of time for Defendants’ to file their
 1

 2   responsive pleadings. This Stipulation is made in good faith and not for purposes of improper

 3   delay.

 4
        DATED this 1st day of July, 2020.               DATED this 1st day of July, 2020.
 5
        KEMP & KEMP                                     MGM RESORTS INTERNATIONAL
 6

 7
       /s/Victoria L. Neal_____________                 /s/Kelly R. Kichline_________________
 8     Victoria L. Neal, Esq.                           Kelly R. Kichline, Esq.
       Nevada Bar No.: 13382                            Nevada Bar No.: 10642
 9     7435 W. Azure Drive, Ste. 110                    6385 S. Rainbow Boulevard, Suite 500
       Las Vegas, NV 89130                              Las Vegas, NV 89119
10     Attorney for Plaintiff                           Attorney for Defendants
11

12

13

14                                              ORDER
15
     IT IS SO ORDERED:
16

17
                                                 ________________________________________________
18                                               UNITED STATES MAGISTRATE JUDGE

19
                                                          July 2, 2020
                                                 DATED: ___________________
20

21

22

23

24

25

26
27

28
                                                    2
